Citation Nr: 0021759	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-00 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability resulting from service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife.



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in December 1997 and May 1998.  

In May 2000, the Board remanded the case for a 
videoconference hearing before a Member of the Board.  In 
June 2000, the veteran was afforded a videoconference hearing 
before the undersigned Board Member.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's chronic PTSD is manifested by severe 
impairment in the ability to establish and maintain effective 
or favorable relationships.

3.  PTSD is the veteran's only service connected disability.

4.  VA medical records shows that the veteran's PTSD 
precludes him from securing of following a substantially 
gainful occupation.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased disability 
rating of 100 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.16(c), 
4.130, Diagnostic Code 9411 (1999).

2.  The issue of a total disability rating based on 
individual unemployability (TDIU) is moot.  Vettese v. Brown, 
7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 443 
(1994).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000); that is, he has presented a claim 
that is plausible.  He has not alleged that there are any 
records of probative value that may be obtained which have 
not already been associated with his claims folder.  The 
Board accordingly finds that the duty to assist the veteran, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000), has been satisfied.

I.  Entitlement to an increased rating for PTSD

The Board is satisfied that all relevant facts pertaining to 
an increased rating for PTSD have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000).

The appellant claims that his PTSD has worsened and warrants 
an increased disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  The percentage 
ratings in the Schedule for Rating Disabilities (Schedule) 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1999).  Each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.20 (1999).  

Service connection for PTSD was granted via a rating decision 
of September 1996 with assignment of a 50 percent disability 
evaluation effective February 28, 1996, the date of receipt 
of the veteran's claim for service connection.  By means of a 
December 1997 rating decision, an increased disability 
evaluation for PTSD was denied.  The veteran appealed this 
decision contending that his PTSD is currently more severe 
than presently evaluated.  After a review of the evidence, 
the Board finds that the criteria for an increased rating of 
100 percent for post-traumatic stress disorder (PTSD) is met 
and that an increased rating is warranted.  38 C.F.R. 
§§ 4.16(c), 4.130 (1999).

The severity of PTSD is currently rated, for VA purposes, by 
application of the criteria set forth in Diagnostic Code 9411 
of the Schedule.  Under this criteria, a 50 percent rating 
would be appropriate if the disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating contemplates occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  
 
The veteran filed his claim for an increased rating in 
September 1996.  The criteria for evaluation of mental 
disorders were amended during the pendency of the veteran's 
appeal, effective November 7, 1996.  See 61 Fed. Reg. 52,700 
(October 1996).  Those rating criteria are substantially 
different from the previous criteria.  Pursuant to the 
criteria in effect prior to November 7, 1996, the General 
Formula for Rating Psychoneurotic Disorders provided that a 
50 percent rating was warranted where the evidence showed 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was warranted where the evidence showed 
that the ability to establish and maintain effective or 
favorable relationships with people was severely impaired; 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating was 
warranted where the evidence showed that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  In addition, 
prior to November 7, 1996, the regulations also provided that 
where the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded the veteran from securing or 
following a substantially gainful occupation, the mental 
disorder would be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) 
(1996).  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under the provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable 
to the appellant, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  Id.  

The Board finds that the old criteria are more favorable to 
the veteran in the present case.  Under the old criteria, the 
veteran's PTSD warrants a 70 percent disability.  VA 
outpatient treatment records show that the veteran has sought 
therapy for his PTSD on numerous occasions.  Recent VA 
medical evidence dated in June 1999 that the severity of his 
PTSD symptoms limits his ability to remember and to process 
work procedures and instruction.  Additionally, his severe 
emotional lability prevents him from getting along with co-
workers without distracting them or exhibiting behavior 
extremes.  The evidence shows that this severe behavior has 
persisted and that there is "an extremely poor prognosis for 
improvement."  Due to the severity and chronicity of his 
problem, the veteran has considered unemployable.  

In March 2000, the veteran was admitted for a 6 week PTSD day 
hospital treatment program.  This was his second period of 
day hospital treatment.  The discharge summary indicates a 
diagnosis of chronic severe PTSD with depression, mood 
lability and anxiety, irritability, feelings of anger and 
mistrust since military service, recurrent intrusive 
memories, nightmares and sleep disruption.  The summary shows 
that PTSD impacted all aspects of his life, particularly 
family interactions and financial stressors related to 
inability to maintain functional interpersonal interactions 
necessary for gainful employment.  He was found totally and 
permanently disabled for consistent gainful employment on the 
basis of his severe and continuing PTSD symptoms.  

Testimony given by the veteran and his wife at a June 2000 
videoconference hearing shows that the veteran is not close 
to any of his adult children and that he has difficulty 
maintaining relationships.  He indicated that he prefers to 
remain alone and does not like to be around others.  He will 
not go shopping unless it is late at night in order to avoid 
interacting with others.  His wife indicated that he did not 
drive as much as he had in the fast as he often gets angry 
with other drivers.

The Board finds that the criteria for a 70 percent disability 
rating under the old criteria are met.  The evidence shows 
that the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In addition, his PTSD symptoms are of such 
severity and persistence that he has severe impairment in his 
ability to obtain or retain employment.  

Having found that the veteran's PTSD symptomatology warrants 
a 70 percent disability rating, the Board finds that a 100 
percent disability rating is warranted under 38 C.F.R. 
§ 4.16(c).  PTSD is the only compensable service-connected 
disability and warrants a 70 percent evaluation.  In 
addition, the veteran's PTSD as shown in VA outpatient 
treatment record precludes him from securing or following a 
substantially gainful occupation.  Accordingly, a 100 percent 
schedular evaluation is warranted for PTSD.  38 C.F.R. 
§ 4.16(c) (1996).  



II.  Entitlement to a Total Disability rating based upon 
Individual Unemployability.

As set forth above, the veteran's disability rating for his 
service connected PTSD is increased to 100 percent.   Total 
disability based upon individual unemployability contemplates 
a schedular rating less than total.  38 C.F.R. § 4.16(a) 
(1999). Since the veteran in this case is entitled to a 100 
percent schedular rating for his service-connected PTSD, he 
is not eligible for a TDIU evaluation. See Vettese v. Brown, 
7 Vet App. 31 (1994) ("claim for TDIU presupposes that the 
rating for the condition is less than 100 percent"); Holland 
v. Brown, 6 Vet App. 443 (1994).  In essence a TDIU rating is 
moot as the veteran has a total rating based on his service 
connected disability.  Therefore, as a matter of law, the 
veteran's claim for TDIU fails.


ORDER

A 100 percent disability evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
VA benefits.  The issue of a total disability rating based on 
individual unemployability resulting from service connected 
disability is moot. 


		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

